DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-9 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0090673) in view of Shin (US 2018/0004343).  
Regarding claim 1, Kim discloses a display driving device (Figs 3-7; [0037]-[0038], e.g., a touch display device) comprising: 
a gate driving circuit (Fig. 3; [0043], e.g., a gate driver 14 for driving gate lines G1-Gn) to gate line transmit to a gate line a gate auxiliary signal having a first phase difference in comparison with a touch driving signal transmitted to a touch electrode (Fig. 16; [0083], e.g., a gate line AC signal LFD2 having a first phase difference φ2 in comparison with a touch driving signal Vdr applied to a touch electrode); and
a data driving circuit (Fig. 3; [0043], e.g., a date driver 12 for driving data lines D1-Dm) to transmit to a data line a data auxiliary signal having a second phase difference in comparison with the touch driving signal (Fig. 16; [0083], e.g., a data line AC signal LFD1 having a second phase difference φ1in comparison with the touch driving signal Vdr), 
wherein a phase difference between the touch driving signal and the gate auxiliary signal is less than the first phase difference in a region where the gate line and the touch electrode overlap and a phase difference between the touch driving signal and the data auxiliary signal is less than the second phase difference (Fig. 16; [0083]-[0084], e.g., a phase difference between the touch driving signal CVdrv and the gate compensation signal CLFD2 is less than the first phase difference φ2 and a phase difference between the touch driving signal CVdrv and the data compensation signal CLFD1 is less than the second phase difference φ1).  
Kim does not specifically disclose wherein the touch driving signal and the gate auxiliary signal have a different phase in a region where the gate line and the touch electrode overlap, and wherein the touch driving signal and the data auxiliary signal have a different phase in a region where the data line and the touch electrode overlap. 
However, Shin discloses a display driving device (Fig. 1; [0049], e.g., a touch display device) comprising: 
a gate driving circuit ([0049], [0072], e.g., a gate driver) to transmit to a gate line a gate auxiliary signa (Fig. 6; [0067]-[0068], e.g., a load-free driving signal G_LFDS); and
a data driving circuit ( [0049], [0072], e.g., a data driver) to transmit to a data line a data auxiliary signal (Fig. 6; [0067]-[0068], e.g., a load-free driving signal D_LFDS), wherein a touch driving signal and the gate auxiliary signal has a different phase in a region where the gate line and the touch electrode overlap, wherein the touch driving signal and the data auxiliary signal has a different phase in region where the data line and the touch electrode overlap (Figs 5-6; [0062], [0065], [0071]-[0072], e.g., the touch electrodes TE are overlapped with the gate lines GL and the data lines DL, thus the load-free driving signal G_LFDS supplied to the gate line is different from the phase of the touch driving signal TDS supplied to the touch electrode TE due to panel characteristics such as a load and a resistive-capacitive (RC) delay and the load-free driving signal D_LFDS supplied to the data line is different from the phase of the touch driving signal TDS supplied to the touch electrode TE due to panel characteristics such as a load and a resistive-capacitive (RC) delay). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Shin in the invention of Kim for generating a gate auxiliary signal and a data auxiliary signal in order to decrease a phase difference in a region where a gate line, a data line and a touch electrode overlap. 

Regarding claim 2, Kim further discloses the display driving device of claim 1, wherein a phase of the gate auxiliary signal is corrected according to the phase difference between the touch driving signal and the gate auxiliary signal in the region where the gate line and the touch electrode overlap (Figs 16-17; [0084], e.g., the gate compensation signal CLFD2 for compensating for the phase difference between the feedback touch driving signal Vdrv_FB and the feedback gate auxiliary signal LFD2_FB is supplied to the display panel 10, thereby correcting the phase difference in the region where the gate line and the touch electrode overlap).

Regarding claim 3, Kim in view of Shin further discloses the display driving device of claim 1, wherein the phase difference between the touch driving signal and the gate auxiliary signal is less than the first phase difference in the region where the gate line and the touch electrode overlap due to a resistance and capacitance (RC) delay in the gate line or the phase difference between the touch driving signal and the data auxiliary signal is less than the second phase difference in the region where the data line and the touch electrode overlap due to a resistance and capacitance (RC) delay in the data line (Kim, Figs. 16-18; [0083]-[0088], e.g., a phase difference between the touch driving signal CVdrv and the gate compensation signal CLFD2 is less than the first phase difference φ2 in the region where the gate line and the touch electrode overlap due to a resistance and capacitance (RC) delay in the gate line.  See [0071] of Shin). 

Regarding claim 4, Kim further discloses the display driving device of claim 1, wherein the gate auxiliary signal and the data auxiliary signal have different phases (Fig. 16; [0083]). 

Regarding claim 5, Kim further discloses the display driving device of claim 1, wherein touch electrodes are disposed in a horizontal direction in a panel to form a touch electrode line and a plurality of such touch electrode lines are disposed in the panel and the gate driving circuit transmits gate auxiliary signals to all of a plurality of gate lines when the touch sensing circuit drives one touch electrode line (Figs 3-5; [0052]-[0053], e.g., during the touch sensor driving periods Tt1 and Tt2, the touch driving device 18 drives the touch sensors C1 to C4 and data and gate drivers (12, 14) supplies first and second AC (alternating current) signals synchronized with the touch driving signal to the signal lines D1 to Dm and G1 to Gn connected to the pixels 101).

Regarding claim 6, Kim further discloses the display driving device of claim 1, wherein touch electrodes are disposed in a horizontal direction in a panel to form a touch electrode line and a plurality of such touch electrode lines are disposed in the panel and the data driving circuit transmits data auxiliary signals to all of a plurality of data lines when the touch sensing circuit drives one touch electrode line (Fig. 3-5; (Figs 3-5; [0052]-[0053], e.g., during the touch sensor driving periods Tt1 and Tt2, the touch driving device 18 drives the touch sensors C1 to C4 and data and gate drivers (12, 14) supplies first and second AC (alternating current) signals synchronized with the touch driving signal to the signal lines D1 to Dm and G1 to Gn connected to the pixels 101).

Regarding claim 7, Kim discloses a display driving device (Figs 3-7; [0037]-[0038], e.g., a touch display device) comprising:
a gate driving circuit (Fig. 3; [0043], e.g., a gate driver 14 for driving gate lines G1-Gn) to transmit a gate auxiliary signal to a gate line (Fig. 16; [0083], e.g., a gate line AC signal LFD2 is transmitted to a gate line); and 
an auxiliary signal generating circuit (Fig. 3; [0055]-[0056], e.g., a deviation compensating circuit 20) to correct a phase of the gate auxiliary signal such that a phase difference between a touch driving signal transmitted to a touch electrode and the gate auxiliary signal decreases ([0055], e.g., detects a phase deviation and an amplitude deviation between the feedback touch driving signal Vdrv_FB and the gate feedback AC signals LFD2_FB and then produces a compensation touch driving signal CVdrv and a compensation gate AC signal CLFD2 for compensating for the phase deviation and the amplitude deviation). 
Kim does not specifically disclose wherein the touch driving signal and the gate auxiliary signal have a different phase in a region where the gate line and the touch electrode overlap.
However, Shin discloses a display driving device (Fig. 1; [0049], e.g., a touch display device) comprising: 
a gate driving circuit ([0049], [0072], e.g., a gate driver) to transmit to a gate line a gate auxiliary signa (Fig. 6; [0067]-[0068], e.g., a load-free driving signal G_LFDS); and
wherein a touch driving signal and the gate auxiliary signal has a different phase in a region where the gate line and the touch electrode overlap (Figs 5-6; [0062], [0065], [0071]-[0072], e.g., the touch electrodes TE are overlapped with the gate lines GL, thus the load-free driving signal G_LFDS supplied to the gate line is different from the phase of the touch driving signal TDS supplied to the touch electrode TE due to panel characteristics such as a load and a resistive-capacitive (RC) delay). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Shin in the invention of Kim for generating a compensated gate auxiliary signal in order to decrease a phase difference in a region where a gate line and a touch electrode overlap. 

Regarding claim 8, Kim further discloses the display driving device of claim 7, wherein the auxiliary signal generating circuit receives the touch driving signal and generates the gate auxiliary signal (Figs 11-17; [0069]-[0074], [0084], [0087], e.g., generates the gate auxiliary signal CLFD2 by detecting the phase difference and the amplitude difference between the feedback touch driving signal Vdr_FB and the feedback gate auxiliary signal LFD2_FB). 

Regarding claim 9, Kim further discloses the display driving device of claim 8, wherein the auxiliary signal generating circuit generates the gate auxiliary signal by changing an amplitude or a phase of the touch driving signal (Figs 11-17; [0069]-[0074], e.g., generates the gate auxiliary signal CLFD2 by detecting the phase and the amplitude difference between the feedback touch driving signal Vdr_FB and the feedback gate auxiliary signal LFD2_FB).

	Regarding claim 13, Kim discloses a display driving device (Figs 3-7; [0037]-[0038], e.g., a touch display device) comprising: 
a data driving circuit (Fig. 3; [0043], e.g., a data driver 12 for driving data lines D1-Dm) to transmit a data auxiliary signal to a data line (Fig. 16; [0083], e.g., a data line AC signal LFD1 is transmitted to a data line); and
an auxiliary signal generating circuit (Fig. 3; [0055]-[0056], e.g., a deviation compensating circuit 20) to correct a phase of the data auxiliary signal such that a phase difference between a touch driving signal transmitted to a touch electrode and the data auxiliary signal decreases  ([0055], e.g., detects a phase deviation and an amplitude deviation between the feedback touch driving signal Vdrv_FB and the data feedback AC signals LFD1_FB and then produces a compensation touch driving signal CVdrv and a data compensation AC signal CLFD1 for compensating for the phase deviation and the amplitude deviation). 
Kim does not specifically disclose wherein the touch driving signal and the data  auxiliary signal have a different phase in a region where the data line and the touch electrode overlap.
However, Shin discloses a display driving device (Fig. 1; [0049], e.g., a touch display device) comprising: 
a data driving circuit ([0049], [0072], e.g., a data driver) to transmit to a gate line a gate auxiliary signa (Fig. 6; [0067]-[0068], e.g., a load-free driving signal D_LFDS); and
wherein a touch driving signal and the data auxiliary signal has a different phase in a region where the data line and the touch electrode overlap (Figs 5-6; [0062], [0065], [0071]-[0072], e.g., the touch electrodes TE are overlapped with the data lines DL, thus the load-free driving signal D_LFDS supplied to the data line is different from the phase of the touch driving signal TDS supplied to the touch electrode TE due to panel characteristics such as a load and a resistive-capacitive (RC) delay). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Shin in the invention of Kim for generating a compensated data auxiliary signal in order to decrease a phase difference in a region where a data line and a touch electrode overlap.

Regarding claim 14, Kim further discloses the display driving device of claim 13, wherein the auxiliary signal generating circuit generates the data auxiliary signal by changing a phase or an amplitude of the touch driving signal (Figs 11-17; [0069]-[0074], e.g., generates the data auxiliary signal CLFD1 by detecting the phase and the amplitude difference between the feedback touch driving signal Vdr_FB and the feedback data auxiliary signal LFD1_FB).

4.	Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0090673) in view of Shin (US 2018/0004343), and further in view of Kang et al. (US 2019/0384452). 
	Regarding claim 10, Kim further discloses the display driving device of claim 9 further comprising: a timing controller configured to generates a clock signal (Fig. 3; [0044], e.g., a timing controller 16) and the auxiliary signal generating circuit (Figs 3 and 11; [0055], e.g., the deviation compensating circuit 20) generates the gate auxiliary signal by changing the phase of the touch driving signal (Figs 11-17; [0069]-[0074], e.g., generates the gate auxiliary signal CLFD2 by detecting the phase difference between the feedback touch driving signal Vdr_FB and the feedback gate auxiliary signal LFD2_FB).
	Kim in view of Shin does not specifically disclose wherein the auxiliary signal generating circuit receives a clock from the timing controller and generates the gate auxiliary signal by changing the phase of the touch driving signal using the clock.
	However, Kang discloses a touch display device (Fig. 28, [0493]) disclose a pulse signal generating circuit (Fig. 25; [0402]-[0403], e.g., a microcontroller MCU) receives a clock from an outside source ([0482]-[0484], e.g., clock FCLK) and generates a first pulse signal by changing a phase of a second pulse signal using a clock (Fig. 26; [0486]-[0487], [0509]-[0512], e.g., generates a first pulse signal PWM1 by shifting a second pulse signal PWM6 by counted number of fine clocks. Thus, the first pulse signal and the second pulse signal have a phase difference). Kang further discloses wherein a touch driving signal is generated on the basis of the first pulse signal and a gate driving signal is generated on the basis of the second pulse signal (Fig. 25; [0474]-[0476]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Kang in the invention of Kim in view of Shin for generating phase difference between two pulse signals based on fine clocks so that a phase difference between a gate auxiliary signal and a touch driving signal can be removed, thereby improving touch sensing performance and display performance (see [0435]-[0436] and [0509]-[0511] of Kang). 

	Regarding claim 15, Kim further discloses the display driving device of claim 14 further comprising: a timing controller configured to generates a clock signal (Fig. 3; [0044], e.g., a timing controller 16) and the auxiliary signal generating circuit (Figs 3 and 11; [0055], e.g., the deviation compensating circuit 20) generates the gate auxiliary signal by changing the phase of the touch driving signal (Figs 11-17; [0069]-[0074], e.g., generates the data auxiliary signal CLFD1 by detecting the phase difference between the feedback touch driving signal Vdr_FB and the feedback data auxiliary signal LFD1_FB).
	Kim in view of Shin does not specifically disclose wherein the auxiliary signal generating circuit receives a clock from the timing controller and generates the data auxiliary signal by changing the phase of the touch driving signal using the clock.
	However, Kang discloses a touch display device (Fig. 28, [0493]) disclose a pulse signal generating circuit (Fig. 25; [0402]-[0403], e.g., a microcontroller MCU) receives a clock from an outside source ([0482]-[0484], e.g., clock FCLK) and generates a first pulse signal by changing a phase of a second pulse signal using a clock (Fig. 26; [0486]-[0487], [0509]-[0512], e.g., generates a first pulse signal PWM1 by shifting a second pulse signal PWM6 by counted number of fine clocks. Thus, the first pulse signal and the second pulse signal have a phase difference). Kang further discloses wherein a touch driving signal is generated on the basis of the first pulse signal and a data driving signal is generated on the basis of a fourth pulse signal (Fig. 25; [461]).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Kang in the invention of Kim in view of Shin for generating phase difference between two pulse signals based on fine clocks so that a phase difference between a data auxiliary signal and a touch driving signal can be removed, thereby improving touch sensing performance and display performance (see [0435]-[0436] and [0509]-[0511] of Kang). 

5.	Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0090673) in view of Shin (US 2018/0004343), and further in view of Jun et al. (US 2019/0204944).  
	Regarding claim 11, Kim further disclosse the display driving device of claim 7, wherein, when a touch sensing circuit (Fig. 3; [0054]-[0055], e.g., a touch driving device 18) drives a first touch electrode and a second touch electrode by a first touch driving signal (Fig. 4, e.g., a touch driving signal CVdrv is applied to a first touch electrode C1 and a second touch electrode C4)), the auxiliary signal generating circuit generates a first gate auxiliary signal in accordance with the first touch driving signal (Fig. 6; [0055], e.g., generates a first gate auxiliary signal CLFD2 an accordance with the touch driving signal CVdrv).
	Kim in view of Shin does not specifically disclose wherein, when the touch sensing circuit drives the second touch electrode by a second touch driving signal, the auxiliary signal generating circuit generates a second gate auxiliary signal in accordance with the second touch driving signal, wherein the first gate auxiliary signal and the second gate auxiliary signal respectively have phases different from each other.
	However, Jun discloses a touch display device (Fig. 11; [0208], e.g., a touch display device 10) wherein when a touch sensing circuit ([0209]-[0232], e.g., a touch driving circuit TDC) drives a first touch electrode by a first touch driving signal (e.g., a touch driving signal TDC (frequency = fa) drives a first touch electrode TEa) and a second touch electrode by a second touch driving signal (e.g., a second touch driving signal (frequency =fb) drives a second touch electrode TEb), an auxiliary signal generating circuit generates a first gate auxiliary signal in accordance with the first touch driving signal and a second gate auxiliary signal in accordance with the second touch driving signal ([0132]-[0136], [0316]-[0318], e.g., generates a first gate auxiliary signal LFD_GL corresponding to a first touch driving signal and generates a second gate auxiliary signal LFD_GL corresponding to a second touch driving signal), wherein the first gate auxiliary signal and the second gate auxiliary signal respectively have phases different from each other (Fig. 11; [0317], e.g., the first auxiliary signal LFD_GL is identical or similar to the first touch driving signal TDS (frequency=fa) in terms of frequency and phase and the second auxiliary signal LFD_GL is identical or similar to the second touch driving signal TDS (frequency =fb) in terms of frequency and phase).
	Therefore it would have been obvious to one of ordinary skill in the art before the time of the invention to use the teachings of Jun in the invention of Kim in view of Shin for generating and supplying a first touch driving signal and a second touch driving signal having different frequencies to a first touch electrode and a second touch electrode so that the touch sensing time can be significantly reduced (see [0219] and [0232] of Jun).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to generate a first gate auxiliary signal in accordance with the first touch driving signal and to generate a second gate auxiliary signal in accordance with the second touch driving signal so that a frequency and a phase of a gate auxiliary signal can be changed to correspond to changes in driving frequency and phase of a touch driving signal (see [0317]-[0318] of Jun). 

	Regarding claim 12, Kim in view of Shin and Jun further discloses the display driving device of claim 11, wherein the second touch electrode is located closer to the touch sensing circuit than the first touch electrode (Jun, Fig. 11, e.g., the second touch electrode TEb is closer than the first touch electrode TEa). 

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lin et al. (US 2017/0024077) discloses a touch display device wherein a data line and a gate line are provided a signal having same frequency and different phases with a touch signal to reduce the RC loading when touch sensing is performed.
Park et al. (US 2016/0026312) and Lee et al. (US 2016/0019827) disclose a data auxiliary signal, a gate auxiliary signal and a touch driving signal have same amplitude and phase.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG ZHOU whose telephone number is (571)270-5372. The examiner can normally be reached 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG ZHOU/Primary Examiner, Art Unit 2623